Exhibit Biostar Pharmaceuticals, Inc. Announces Record Third Quarter 2009 Financial Results Q3 2009 revenue increased 106.3% to $15.6 million; Q3 Gross Margins of 77.0% Q3 2009 net income increased 459.2% to $3.1 million with EPS of Revenue for the first nine months increased 52.5 % to $36.2 million; net income increased 112.9% to $8.8 million with EPS of $0.37 Cash flow from operations was $2.9 million for the first nine months of XIANYANG, China, Nov. 12 /PRNewswire-Asia-FirstCall/ Biostar Pharmaceuticals, Inc. (OTC Bulletin Board: BSPM - News; "Biostar" or "the Company"), a Xianyang-based developer, manufacturer and supplier of pharmaceutical products and medical nutrients addressing a variety of diseases and conditions, today announced financial results the third quarter ended September 30, SUMMARY FINANCIALS Third Quarter 2009 Results Q3 2009 Q3 2008 CHANGE Net Sales $15.6 million $7.5 million +106.3 % Gross Profit $12.0 million $3.8 million +216.3 % Net Income $3.1 million $0.6 million +459.2 % EPS (Fully Diluted) $ 0.13 $ 0.02 +550.0 % Nine Month 2009 Results First 9M 2009 First 9M 2008 CHANGE Net Sales $36.2 million $23.8 million +52.5 % Gross Profit $26.5 million $13.3 million +98.5 % Net Income $8.8 million $4.1 million +112.9 % EPS (Fully Diluted) $ 0.37 $ 0.18 +105.6 % Third Quarter 2009 Financial Results Revenue for the third quarter of 2009 increased 106.3% to approximately $15.6 million compared to $7.5 million for the third quarter of 2008. The increase in revenue was primarily due to Biostar's flagship product, Xin Aoxing Oleanolic Acid Capsule ("Xin Aoxing") which accounted for 76.9% of the Company's revenues during the quarter. For the third quarter of 2009, the sales of Xin Aoxing increased 200.6% to $12.0 million with a gross margin of 84.1%, compared to $4.0 million in the third quarter of 2008. The increase was driven by Xin Aoxing penetrating a new province through local wholesalers in the third quarter of 2009 in addition to initiating sales in two provinces in the second quarter of 2009. Biostar's focus on growing its rural distribution network also contributed to revenue growth in the third quarter. Up to September 2009, Biostar more than doubled its rural network retail locations to 3,500 outlets from 1,300 reported in the second quarter of 2009. Another Biostar's state approved drug, Tianqin Dysmenorrhea Capsule, contributed $1.1 million in revenue in the third quarter, an increase of 17.3% compared to $0.9 million in the third quarter of Cost of goods sold for the three months ended September 30, 2009 was approximately $3.6 million or 23.0% of revenues as compared to $3.8 million or 49.8% of revenues for the three months ended September 30, 2008, Gross profits for the quarter were $12.0 million with gross margins of 77.0%, compared to $3.8 million in gross profit and gross margins of 50.2% during the third quarter of 2008. The decrease in cost of goods sold was a result of lower raw material prices from the Sichuan province as production fully resumed after the 2008 earthquake.
